Citation Nr: 1806505	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record after the issuance of the May 2015 supplemental statement of the case.  Furthermore, at such time, the undersigned held the record open for 30 days so that the Veteran could procure and submit additional evidence in support of the claim.  Such evidence was received in November and December 2016 with a waiver of AOJ consideration.  38 C.F.R.       § 20.1304(c) (2017); see also 38 U.S.C. § 7105(e)(1) (2012)); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  The Board further observes that, in November 2016, the Veteran requested an additional period of 30 days to submit evidence.  While such motion was not ruled upon, the Board is herein remanding the Veteran's claim and, as such, he will have an opportunity to submit any further evidence for consideration in his appeal.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his current lower back disorder is related to an injury that occurred during his military service.  Specifically, he reported that, while in service as a security police specialist, his responsibilities required him to stay in good shape in order to guard high-priority areas and apprehend individuals.  In this regard, he alleged that, in approximately 1995, he went to the gym and, while lifting weights, popped his back.  The Veteran reported that, immediately following his back injury, he began to feel pain and took over-the-counter medication.  He reported that the pain in his back continued, but he was scared to report his injury as he did not want to be discharged for having a back issue.  The Veteran stated that he continues to have back pain in the same area where the injury occurred.  Therefore, he claims that service connection for a lower back disorder is warranted.

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnoses referable to a lower back disorder; however, his DD Form 214 confirms that his military occupational specialty was Security.  Furthermore, in a July 2015 written correspondence from the Veteran's friend, O.R., he reported that he went to visit the Veteran and they both went to the gym located on the Veteran's base.  He further reported that he saw the Veteran lifting weights; however, he believes that the weights he was lifting were too heavy because the Veteran suddenly dropped them and told him that his lower back was hurting.  O.R. indicated that they went back to the Veteran's dorm so that the Veteran could take a pain reliever.  He further indicated that he advised the Veteran that he should go see a doctor since he was in pain, but the Veteran refused and told him that he was scared that he would get in trouble or be discharged.  Moreover, in an October 2016 written correspondence from the Veteran's mother, N.A., she reported that, when her son went into the military, he was a very healthy young man; however, when he returned home, he began complaining about a strong pain in his back.  She further reported that she took her son to a native healer for a back massage, but such did not seem to help.  N.A. indicated that the Veteran's pain was worsening.

The Veteran's post-service VA treatment records dated from December 2008 to October 2015 reveal complaints of recurrent lower back pain and treatment for assessments of chronic low back pain.  Additionally, the Veteran's post-service private treatment records reveal an impression of L4-L5 minor disc bulge in December 2008.  An April 2011 private treatment record indicates an assessment of low back pain, muscle imbalance, and muscle spasm.  Furthermore, a  November 2016 private treatment record reports that the Veteran was being seen for continued treatment of his lumbar spine; suffered from episodes of pain, weakness, and radiculopathy of his lumbar spine with certain activities; and rated his pain as moderate and constant, radiating down to his bilateral gluteal area, where it was sometimes accompanied with numbing sensations in his right leg.   

In the instant case, the Board finds that, in light of the Veteran's private treatment records showing a current diagnosis of a lower back disorder; lay statements from the Veteran and O.R. regarding an in-service injury; confirmation of the Veteran's military occupational specialty as Security; and the Veteran's and his mother's report of a continuity of lower back symptomatology, a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his lower back disorder.

Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to his lower back disorder that have not been obtained.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his lower back disorder.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all lower back disorders found to be present. 

(B) For each currently diagnosed lower back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's active duty service, to include his back injury in approximately 1995 while lifting weights.  

For the purposes of rendering such opinion, the examiner should assume that the Veteran's in-service injury, while not documented in the record, occurred as he and O.R. described.  

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, and lay statements from the Veteran and O.R. concerning his in-service back injury, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




